Citation Nr: 1100797	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-00 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for acute iritis.

3.  Entitlement to service connection for a deviated nasal 
septum.

4.  Entitlement to service connection for chronic pharyngitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1999 to June 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran indicated in her December 2008 substantive appeal 
that she wished to appear in a Central Office hearing before the 
Board in Washington, DC.  Such was scheduled for December 2010 
and the Veteran was sent a notice letter of the scheduled hearing 
in August 2010.  She failed to appear for that hearing.  
Accordingly, the hearing request is considered to have been 
withdrawn. See 38 C.F.R. § 20.702 (2010).  Thus, the Board has 
issued this decision on the evidence of record.

The issues of service connection for right eye pterygium 
and left eye pinguecula have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  




FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran was in a 
motor vehicle accident during service and suffered cervical neck 
strain as a result.

2.  The preponderance of the evidence demonstrates that the 
Veteran's cervical spine disability has resolved and that he does 
not have a current cervical spine disability.

3.  The preponderance of the evidence demonstrates that the 
Veteran was treated twice for acute iritis during service, but 
that such resolved during service; the competent evidence does 
not show any current iritis disability.

4.  The preponderance of the evidence demonstrates that the 
Veteran was treated twice for pharyngitis during service, but 
that disability resolved during service and there is no current 
evidence of chronic pharyngitis.

5.  The preponderance of the evidence demonstrates that the 
Veteran was diagnosed with a deviated nasal septum and had 
surgery for that condition in service; however, the preponderance 
of the evidence fails to demonstrate any traumatic injury to the 
Veteran's nose which resulted in a deviated nasal septum.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

2.  The criteria for establishing service connection for acute 
iritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2010).

3.  The criteria for establishing service connection for a 
deviated nasal septum have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

4.  The criteria for establishing service connection for chronic 
pharyngitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent a letter in August 2007 that 
fully addressed all notice elements and was issued prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate the 
claims and of the division of responsibilities between VA and a 
claimant in developing an appeal.  Moreover, the letter informed 
the Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Accordingly, no further development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private examinations.  Moreover, the Veteran 
and her representative's statements in support of her claims are 
of record.  The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In evaluating the claims, the Veteran's service treatment records 
have been reviewed.  In January 1999, the Veteran underwent an 
enlistment examination which demonstrated a normal nose, mouth 
and throat, spine and neck, as well as eyes, including pupils and 
ocular motility.  She denied any broken bones at that time, as 
well as in April 2000.  

In October 2000, the Veteran sought treatment for strep throat 
which had developed in September 2000.  She was diagnosed with 
acute pharyngitis.  She was again treated for pharyngitis in 
December 2000, at which time she was diagnosed with "pharyngitis 
rule out strep."

In December 2002, the Veteran was involved in a motor vehicle 
accident when she slid on a patch of ice and into a barrier.  She 
got out of the car without pain, but developed neck pain upon 
waking up the next day.  She sought treatment, at which time she 
denied any prior trauma.  She was diagnosed with cervical neck 
strain.  Two weeks later, the Veteran was seen for a follow-up 
for her neck strain, when she was noted as being better.

In January 2005, the Veteran developed a sore right eye which was 
extremely sensitive to light.  She denied any trauma at that 
time, and was diagnosed with uveitus.  She was followed up for 
this condition in February 2005, at which time she was diagnosed 
with iritis and was prescribed steroid eye drops.  A couple of 
days later, the Veteran was seen for a follow-up, at which time 
her eye condition had resolved.  She was again followed up in 
April 2005, at which time there was no diagnosed condition.  The 
Veteran additionally reported no hospitalizations or emergency 
room visits or any interim physical trauma or surgical 
procedures.

In January 2006, the Veteran was again seen for eye problems 
reported as "possible pink eye."  She reported symptoms 
including a red right eye, and stated that it was "just red and 
there is goo."  After examination, the Veteran was diagnosed 
with "conjunctivitis vs. early iritis."  She was again 
prescribed steroid eye drops.  The next day, the Veteran was 
diagnosed with acute iritis of the right eye.  She was next seen 
three days after that, where it was noted that the acute iritis 
was resolving without any complications.  Approximately a week 
after that, the Veteran was treated again, at which time she 
reported having no right eye symptoms.  There was no inflammation 
of the right eye on examination at that time.

The Veteran was examined in March 2006 at which time her eyes, 
nose, and throat were normal, as was her back and musculoskeletal 
system.  The examiner noted the Veteran's recent history of two 
episodes of iritis.  He indicated, however, that labs were normal 
thus far and that there was no evidence of any systematic disease 
or any other significant history at that time.  Approximately a 
week later, the Veteran was seen for a sore throat of 2 days' 
duration, at which time she also complained of losing her voice 
on and off.  X-rays demonstrated right sinusitis at that time.  
The Veteran was diagnosed with sinusitis and pharyngitis, and a 
throat culture for pharyngitis was ordered.  A CT scan of the 
Veteran's head in March 2006 demonstrated chronic sinus edema and 
a possible cystic formation in the right maxillary antrum, 
lateral wall, with a markedly deviated nasal septum.  On March 
30, 2006, the Veteran had a normal eye examination, without any 
evidence of current or previous eye inflammation (iritis).

In April 2006, the Veteran was referred for a consultation for 
her deviated nasal septum and possible chronic sinusitis.  A June 
2006 letter from that consultation demonstrated that the Veteran 
has a septal deflection to the right and hypertrophic left 
greater than right inferior turbinates, with a benign oral 
examination and clear nasopharyngoscopy and largyngoscopy.  He 
confirmed the nasal septum deviation and believed the Veteran 
would be a candidate for a nasal septoplasty and reduction of the 
inferior turbinates.  Subsequent records from the Veteran's 
reported history demonstrate that she underwent a nasal septum 
deviation repair surgery, though reports from that procedure are 
not available.

The Veteran underwent a separation physical in March 2007, which 
confirmed that she had undergone a nasal septum repair within the 
last year, with good effect and without complications.  It 
additionally appeared to clear up the Veteran's allergies.  Her 
eyes, nose and pharynx were normal at that time.  The Veteran was 
in no apparent distress during the examination.

Following discharge from service, the Veteran underwent a VA 
examination in September 2007.  At that time, she indicated that 
she was not claiming the chronic pharyngitis because that 
condition had resolved.  She also reported that her cervical 
spine condition had resolved at that time.  The Veteran further 
reported that she was diagnosed with a deviated septum and 
underwent surgical repair of that condition in June 2006.  She 
continued to have attacks intermittently two to three times per 
year, associated with allergies.  On examination, the Veteran's 
nose had normal mucosa, larynx and pharynx.  Her cervical spine 
also appeared normal, with a normal range of motion without any 
pain, muscle spasm or tenderness.  X-rays could not be performed 
at that time because she was pregnant.  The VA examiner noted 
that the Veteran did not have any cervical spine disorder or 
chronic pharyngitis because those conditions had resolved.  
However, the Veteran was noted as being status post deviated 
septum repair.  

The Veteran underwent a private examination of the eyes in 
September 2007.  The examiner noted a history of acute iritis in 
service since January 2005, including symptoms of pain, redness, 
distorted vision and sensitivity to light.  She reported having 
had two incapacitating episodes within the past year that caused 
her to miss a total of 25 days and that she used steroid eye 
drops, but did not have any surgical repair.  After examination, 
the Veteran was not diagnosed with any eye disorder because the 
condition had resolved.

Another VA examination was performed in September 2008.  At that 
time, the Veteran reported that her cervical spine disorder had 
existed since 2002.  She denied any neurological symptoms or pain 
associated with the condition.  She indicated that she treated 
herself with drugs and wore a neck brace.  She also reported that 
she was diagnosed with pharyngitis, which had existed for 12 
months.  However, she reported not having any injury or disease 
of the pharynx.  She did not have any interference with breathing 
through her nose or hoarseness of voice, nor did she receive any 
treatment for a respiratory condition, such as a respirator or 
oxygen.  

On examination, the Veteran's larynx did not demonstrate voice 
hoarseness, submucosal infiltration, inflammation of the mucous 
membranes, laryngeal stenosis, laryngectomy, inflammation or 
thickening of the cords, nodules of the cords or any polyps being 
present.  The pharynx did not demonstrate any paralysis, 
stricture or obstruction, and the Veteran had normal speech.  
There was no nasal obstruction, deviated septum, or any partial 
loss of her nose or ala.  Likewise, examination of the Veteran's 
cervical spine noted normal range of motion, without any pain, 
tenderness, muscles spasms or ankylosis.  

X-rays performed at that time indicated normal nasal, sinus and 
cervical spine images.  Specifically, those x-rays demonstrated 
that multiple views of the nasal bones revealed no fracture or 
other significant bone or soft tissue abnormality; x-rays of the 
sinuses demonstrated that the Veteran's bony walls were intact 
without any significant deviation of the nasal septum identified.  
The views of the Veteran's cervical spine demonstrated normal 
height and alignment of the vertebral bodies, without evidence of 
fracture, nor was there any fracture of the odontoid shown.  The 
disc spaces were well-maintained and her neural foramina were 
open.

The Veteran underwent a VA examination of her eyes in December 
2008.  By history, the Veteran first noted a "white blob" in 
the nasal corner of her right eye in January 2004, which was 
diagnosed as acute iritis during service.  She was treated with 
topical steroids and the condition resolved.  Approximately a 
year later she experienced a recurrence of the symptoms and was 
again treated with steroids.  She stated that she was referred to 
an ophthalmologist and was informed of having pterygium in her 
right eye, but did not have any symptoms of iritis at that time.  
She stated that she began having recurrence of pterygium 
symptomatology after discharge from service, along with several 
recurrences of inflammation.  After examination, the Veteran was 
diagnosed with pterygium of the right eye, recurrent inflammation 
of pterygium of the right eye, pinguecula of the left eye and 
acute iritis which resolved in 2004.  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Analysis of Cervical Spine, Chronic Pharyngitis, and Acute 
Iritis Claims

The Veteran's service treatment records demonstrate that she was 
in a motor vehicle accident in December 2002, at which time she 
injured her neck and cervical spine.  She was diagnosed with 
cervical neck strain at that time.  However, following treatment 
for that condition in December 2002, she did not seek any 
treatment for her cervical spine disorder in service.  Her 
separation examination in March 2007 revealed that she was in no 
apparent distress and she did not complain of any cervical spine 
disorder at that time.  No objective abnormalities were noted on 
separation.

Equally demonstrated in the Veteran's service treatment records 
are two treatments for each of the claimed pharyngitis and iritis 
conditions.  The Veteran was last treated for pharyngitis in 
March 2006, and she was last treated for iritis in January 2006.  
Neither of those disorders was noted in the Veteran's separation 
examination in March 2007.

Following discharge from service, the Veteran underwent two VA 
examinations, both of which demonstrated a normal cervical spine.  
Indeed, X-rays confirmed that the Veteran's cervical spine was 
normal, particularly without any arthritic changes present.  
Additionally, those VA examinations demonstrated that the 
Veteran's pharyngitis and cervical spine disorders had resolved.  
Also, post-service private and VA examination of the eyes both 
demonstrated that the Veteran did not suffer from acute iritis 
following service and that such disorder had resolved during 
military service.

Initially, the Board notes that the Veteran's x-rays do not 
demonstrate any arthritic changes in the cervical spine within 
one year of discharge from service-or any arthritic changes at 
all.  Thus, service connection for a cervical spine disorder 
cannot be presumed to have been incurred in service.  See 38 
C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish 
service connection under other service connection principles.  
See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Additionally, while the Veteran is competent to relay 
symptomatology, she is not competent to diagnose any of these 
disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis); see also Jones v. 
West, 12 Vet. App. 383, 385 (1999) (where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue).  

The clinical evidence of record is clear that the Veteran does 
not have any current problems with her cervical spine, 
pharyngitis or iritis.  All of these disorders have resolved 
without any chronic and continuous symptoms following discharge 
from service.  

The Board is cognizant of the Veteran's report of ongoing 
symptoms of her pharyngitis, cervical spine and iritis since 
treatment began in service for those disorders.  However, the 
preponderance of the service and post-service clinical evidence 
demonstrate that those conditions have resolved.  

Additionally, the lay evidence of continuity asserted in the 
September 2008 VA examination conflicts with her earlier report 
of resolved cervical spine and pharyngitis conditions in her 
September 2007 VA examination.  Therefore, the Board finds that 
the Veteran is not credible as to any assertions that those 
conditions have been ongoing since their onset in service until 
the present time.  See Caluza v. Brown, 7 Vet. App. 478, 511 
(1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when 
determining whether lay evidence is satisfactory, the Board may 
properly consider internal consistency, facial plausibility, 
consistency, with other evidence submitted on behalf of the 
Veteran, and demeanor of witness (if hearing held)).  

Moreover, the clinical evidence weighs against a finding of 
continuity of symptomatology as to her claimed iritis.  Indeed, 
the clinical evidence in service demonstrates that the Veteran's 
acute iritis resolved by March 2006.  Following service, she 
complained of inflammation and eye problems, but those problems 
and symptoms were associated with three separate diagnoses, 
different and apart from the Veteran's acute iritis condition, 
which was noted as having resolved in service.  Such was 
demonstrated during the Veteran's private eye examination in 
September 2007.  

Therefore, the Board finds that the probative value of the 
Veteran's lay statements is outweighed in this case by the 
clinical evidence that her iritis has been constant and 
continuous, as opposed to associated with separate eye 
conditions.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the 
Board must analyze credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the Veteran).

Accordingly, service connection is not warranted on the evidence 
of record because the Veteran's claimed cervical spine, 
pharyngitis and iritis conditions have not been shown to have 
been continuous during and since discharge from service.  See 
38 C.F.R. § 3.303(b).

In short, the Board notes that the evidence of record does not 
demonstrate that the Veteran is currently diagnosed with any 
cervical spine, pharyngitis or iritis conditions.  Since the 
record fails to demonstrate a current cervical spine, pharyngitis 
or iritis disability, the Board must deny those claims.  38 
C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223 (1995) 
(Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted in a 
disability).

Analysis of Deviated Nasal Septum Claim

The Board notes that the evidence of record demonstrates that the 
Veteran was diagnosed with a deviated nasal septum while in 
service and that she had nasal deviation repair surgery in June 
2006, also while in service.  Moreover, the Veteran is shown to 
have a current diagnosis of status post deviated septum repair, 
even though subsequent evidence demonstrates that no such 
diagnosis was provided.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007) (the Court has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative).

However, the Board also recognizes that a nasal septum deviation 
can be either due to trauma or a congenital defect.  The clinical 
evidence from service, in addition to the lay history provided by 
the Veteran throughout the appeal period, does not demonstrate or 
even suggest that the Veteran's deviated nasal septum was caused 
by any sort of trauma to her nose.  Rather, the service treatment 
records demonstrate repeated denial of any prior trauma, and 
never any report of any trauma to her nose.  Moreover, in her own 
lay testimony, the Veteran has never stated that her deviated 
nasal septum was due to breaking her nose, being punched in the 
nose, or any other sort of physical trauma which may have caused 
a deviated nasal septum.  

Since the wealth of evidence of record does not demonstrate any 
traumatic event to the nose during service, the Board logically 
concludes that the claimed deviated septum is not due to service, 
and therefore that claim must be denied.  See 38 C.F.R. § 
3.303(c) (congenital and developmental defects, refractive error 
of the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation).

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for acute iritis is denied.

Service connection for a deviated nasal septum is denied.

Service connection for chronic pharyngitis is denied.




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


